PER CURIAM.
Chapter 73-123, Fla.Stat., Ch. 906, F.S.A., authorizes the presiding judge to excuse prospective state-wide grand jurors upon a showing that service on the state-wide grand jury will result in an unreasonable personal or financial hardship by virtue of the location or projected length of the grand jury investigation.
A state-wide grand jury is presently being impaneled and the method of granting excuses to a prospective state grand juror has become an emergency matter. In order to facilitate the excusing of prospective jurors, the appended rule, as Transition Rule 17, is hereby adopted.
This rule shall take effect upon being filed in the office of the Clerk of the Supreme Court of Florida.
It is so ordered.
ADKINS, C. J., and ROBERTS, ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.
TRANSITION RULE 17. EXCUSING PROSPECTIVE STATE-WIDE GRAND JURORS.
The presiding judge may issue an order appointing the chief judge of the judicial circuit in which a propective grand juror resides to make the determination as to whether or not service on the state-wide grand jury will result in an unreasonable personal or financial hardship by virtue of the location or projected length of the grand jury investigation.
In addition, the chief judges are to .determine whether or not a prospective grand juror fails to meet, as of December 8, 1973, the qualifications of Chapter 90S and Chapter 906 of Florida Statutes or fails to meet the qualifications as a juror in the county in which he or she resides. This determination shall be made only for those prospective grand jurors who contact the chief judge and claim disqualification.
The chief judges shall excuse any prospective grand juror who requests and is qualified for exemption from grand jury -service under Chapters 90S or 906, of Florida Statutes, or from service as a juror in the county in which he resides.
The chief judge shall inform the presiding judge without delay as to any such determination.